DETAILED ACTION
The following Office action concerns Patent Application Number 17/146,082.  Claims 1-18 are pending in the application. 
The applicant’s amendment filed February 4, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on November 4, 2021.  The Applicant was required to elect among several species of the invention.  The Applicant responded to the restriction requirement on February 4, 2022 and elected a species of single-walled carbon nanotubes, with traverse.  In traversing the species restriction, the applicant argues that single-walled carbon nanotubes are not distinct from chemically or mechanically densified carbon nanotubes.  If the applicant admits that a chemically or mechanically densified carbon nanotube is an obvious variation of a single-walled carbon nanotube, the corresponding restriction(s) shall be withdrawn.  Otherwise, single-walled carbon nanotubes are independent or distinct from densified carbon nanotubes.  Accordingly, claims 8-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Otto et al (US 2014/0363669) in view of Kumagai (US 2018/0237295).
Otto et al teaches a plurality of carbon nanotube fibers in the form of an elongated assembly, such as a yarn (par. 17).  The carbon nanotubes comprise dopants to improve electrical conductivity, wherein the dopants include acids, iodine and bromide-containing substances (par. 74, 86-88).  The carbon nanotube fibers have a resistivity of less than 50 µΩ∙cm (par. 75).  The fibers have a tensile strength of at least 1.0 GPa (par. 90).  The carbon nanotubes include single-walled carbon nanotubes (par. 15).

However, Kumagai teaches a carbon nanotube yarn doped with nitric acid and iron trichloride to improve conductivity (par. 12-13, 54-55).  Nitric acid and iron trichloride are p-type dopants as that term is defined in the instant claims.  A person of ordinary skill in the art would have been motivated to combine the dopants of Kumagai with the carbon nanotube fibers of Otto et al in order to obtain improved conductivity.
Claims 3-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Otto et al in view of Kumagai and further in view of Antoinette et al (US 2018/0194950).
Otto in view of Kumagai teaches a carbon nanotube fiber assembly as described above.  Otto in view of Kumagai does not teach the linear density of the carbon nanotube fibers.
However, Antoinette et al teaches a carbon nanotube yarn having a linear density of 0.5 to 100 tex or higher (par. 21, 67-68).  The preferred density varies depending on the application (par. 68).
Otto in view of Kumagai is silent regarding the linear density of carbon nanotubes in the fiber assembly or yarn.  Antionette et al teaches a linear density of 0.5 to 100 tex or higher.  A person of ordinary skill in the art would have been motivated by design need to combine the linear density of Antionette et al with the carbon nanotube assembly of Otto in view of Kumagai in order to obtain a suitable linear density for a carbon nanotube yarn.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 17, 2022